
	

114 S998 IS: American Manufacturing Competitiveness Act of 2015
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 998
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2015
			Mr. Portman (for himself, Mrs. McCaskill, and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To establish a process for the consideration of temporary duty suspensions and reductions, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the American Manufacturing Competitiveness Act of 2015.
		2.Sense of Congress on the need for a miscellaneous tariff bill
 (a)FindingsCongress makes the following findings: (1)As of the date of the enactment of this Act, the Harmonized Tariff Schedule of the United States imposes duties on imported goods for which there is no domestic availability or insufficient domestic availability.
 (2)The imposition of duties on such goods creates artificial distortions in the economy of the United States that negatively affect United States manufacturers and consumers.
 (3)It is in the interests of the United States to update the Harmonized Tariff Schedule every 3 years to eliminate such artificial distortions by suspending or reducing duties on such goods.
 (4)The manufacturing competitiveness of the United States around the world will be enhanced if Congress regularly and predictably updates the Harmonized Tariff Schedule to suspend or reduce duties on such goods.
 (b)Sense of CongressIt is the sense of Congress that, to remove the competitive disadvantage to United States manufactures and consumers resulting from an outdated Harmonized Tariff Schedule and to promote the competitiveness of United States manufacturers, Congress should consider a miscellaneous tariff bill not later than 180 days after the United States International Trade Commission and the Department of Commerce issue reports on proposed duty suspensions and reductions under this Act.
			3.Process for consideration of duty suspensions and reductions
 (a)PurposeIt is the purpose of this section to establish a process by the appropriate congressional committees, in conjunction with the Commission pursuant to its authorities under section 332 of the Tariff Act of 1930 (19 U.S.C. 1332), for the submission and consideration of proposed duty suspensions and reductions.
 (b)EstablishmentNot later than October 15, 2015, and October 15, 2018, the appropriate congressional committees shall establish and, on the same day, publish on their respective publicly available Internet websites a process—
 (1)to provide for the submission and consideration of legislation containing proposed duty suspensions and reductions in a manner that, to the maximum extent practicable, is consistent with the requirements described in subsection (c); and
 (2)to include in a miscellaneous tariff bill those duty suspensions and reductions that meet the requirements of this Act.
				(c)Requirements of Commission
 (1)InitiationNot later than October 15, 2015, and October 15, 2018, the Commission shall publish in the Federal Register and on a publicly available Internet website of the Commission a notice requesting members of the public to submit to the Commission during the 60-day period beginning on the date of such publication—
 (A)proposed duty suspensions and reductions; and (B)Commission disclosure forms with respect to such duty suspensions and reductions.
					(2)Review
 (A)Commission submission to CongressAs soon as practicable after the expiration of the 60-day period specified in paragraph (1), but not later than 15 days after the expiration of such 60-day period, the Commission shall submit to the appropriate congressional committees the proposed duty suspensions and reductions submitted under paragraph (1)(A) and the Commission disclosure forms with respect to such duty suspensions and reductions submitted under paragraph (1)(B).
 (B)Public availability of proposed duty suspensions and reductionsNot later than 15 days after the expiration of the 60-day period specified in paragraph (1), the Commission shall publish on a publicly available Internet website of the Commission the proposed duty suspensions and reductions submitted under paragraph (1)(A) and the Commission disclosure forms with respect to such duty suspensions and reductions submitted under paragraph (1)(B).
 (C)Commission reports to CongressNot later than the end of the 90-day period beginning on the date of publication of the proposed duty suspensions and reductions under subparagraph (B), the Commission shall submit to the appropriate congressional committees a report on each proposed duty suspension or reduction submitted pursuant to subsection (b)(1) or paragraph (1)(A) that contains the following information:
 (i)A determination of whether or not domestic production of the article that is the subject of the proposed duty suspension or reduction exists and, if such production exists, whether or not a domestic producer of the article objects to the proposed duty suspension or reduction.
 (ii)Any technical changes to the article description that are necessary for purposes of administration when articles are presented for importation.
 (iii)The amount of tariff revenue that would no longer be collected if the proposed duty suspension or reduction takes effect.
 (iv)A determination of whether or not the proposed duty suspension or reduction is available to any person that imports the article that is the subject of the proposed duty suspension or reduction.
 (3)ProceduresThe Commission shall prescribe and publish on a publicly available Internet website of the Commission procedures for complying with the requirements of this subsection.
 (4)Authorities describedThe Commission shall carry out this subsection pursuant to its authorities under section 332 of the Tariff Act of 1930 (19 U.S.C. 1332).
 (d)Department of Commerce reportNot later than the end of the 90-day period beginning on the date of publication of the proposed duty suspensions and reductions under subsection (c)(2)(B), the Secretary of Commerce, in consultation with U.S. Customs and Border Protection and other relevant Federal agencies, shall submit to the appropriate congressional committees a report on each proposed duty suspension and reduction submitted pursuant to subsection (b)(1) or (c)(1)(A) that includes the following information:
 (1)A determination of whether or not domestic production of the article that is the subject of the proposed duty suspension or reduction exists and, if such production exists, whether or not a domestic producer of the article objects to the proposed duty suspension or reduction.
 (2)Any technical changes to the article description that are necessary for purposes of administration when articles are presented for importation.
 (e)Rule of constructionA proposed duty suspension or reduction submitted under this section by a Member of Congress shall receive treatment no more favorable than the treatment received by a proposed duty suspension or reduction submitted under this section by a member of the public.
			4.Report on effects of duty suspensions and reductions on United States economy
 (a)In generalNot later than May 1, 2018, and May 1, 2020, the Commission shall submit to the appropriate congressional committees a report on the effects on the United States economy of temporary duty suspensions and reductions enacted pursuant to this Act, including a broad assessment of the economic effects of such duty suspensions and reductions on producers, purchasers, and consumers in the United States, using case studies describing such effects on selected industries or by type of article as available data permit.
 (b)RecommendationsThe Commission shall also solicit and append to the report required under subsection (a) recommendations with respect to those domestic industry sectors or specific domestic industries that might benefit from permanent duty suspensions and reductions or elimination of duties, either through a unilateral action of the United States or though negotiations for reciprocal tariff agreements, with a particular focus on inequities created by tariff inversions.
 (c)Form of reportEach report required by this section shall be submitted in unclassified form, but may include a classified annex.
 5.Judicial review precludedThe exercise of functions under this Act shall not be subject to judicial review. 6.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate.
 (2)CommissionThe term Commission means the United States International Trade Commission. (3)Commission disclosure formThe term Commission disclosure form means, with respect to a proposed duty suspension or reduction, a document submitted by a member of the public to the Commission that contains the following:
 (A)The contact information for any known importers of the article to which the proposed duty suspension or reduction would apply.
 (B)A certification by the member of the public that the proposed duty suspension or reduction is available to any person importing the article to which the proposed duty suspension or reduction would apply.
 (4)Domestic producerThe term domestic producer means a person that demonstrates production, or imminent production, in the United States of an article that is identical to, or like or directly competitive with, an article to which a proposed duty suspension or reduction would apply.
			(5)Duty suspension or reduction
 (A)In generalThe term duty suspension or reduction means an amendment to subchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States that—
 (i)(I)extends an existing temporary duty suspension or reduction of duty on an article under that subchapter; or
 (II)provides for a new temporary duty suspension or reduction of duty on an article under that subchapter; and
 (ii)otherwise meets the requirements described in subparagraph (B). (B)RequirementsA duty suspension or reduction meets the requirements described in this subparagraph if—
 (i)the duty suspension or reduction can be administered by U.S. Customs and Border Protection; (ii)the estimated loss in revenue to the United States from the duty suspension or reduction does not exceed $500,000 in a calendar year during which the duty suspension or reduction would be in effect, as determined by the Congressional Budget Office; and
 (iii)the duty suspension or reduction is available to any person importing the article that is the subject of the duty suspension or reduction.
 (6)Member of CongressThe term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, Congress. (7)Miscellaneous tariff billThe term miscellaneous tariff bill means a bill of either House of Congress that contains only—
 (A)duty suspensions and reductions that— (i)meet the applicable requirements for—
 (I)consideration of duty suspensions and reductions described in section 3; or (II)any other process required under the Rules of the House of Representatives or the Senate; and
 (ii)are not the subject of an objection because such duty suspensions and reductions do not comply with the requirements of this Act from—
 (I)a Member of Congress; or (II)a domestic producer, as contained in comments submitted to the appropriate congressional committees, the Commission, or the Department of Commerce under section 3; and
 (B)provisions included in bills introduced in the House of Representatives or the Senate pursuant to a process described in subparagraph (A)(i)(II) that correct an error in the text or administration of a provision of the Harmonized Tariff Schedule of the United States.
				
